               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                       Case No.

                      Plaintiff,                 COUNT ONE:
                                                 Distribution of Marihuana
       v.                                        21 U.S.C. §§ 841(a)(1) and (b)(1)(D)
                                                 NMT: 5 Years Imprisonment
 JOVELL L. SWOPES                                NMT: $250,000 Fine
 [DOB: 04/26/1978],                              NLT: 2 Years Supervised Release
                                                 Class C Felony
                      Defendant.
                                                 COUNT TWO:
                                                 Possession of a Firearm in Furtherance of
                                                  Drug Trafficking
                                                 18 U.S.C. § 924(c)(1)(A)
                                                 NLT: 5 Years Imprisonment (consecutive)
                                                 NMT: Life Imprisonment (consecutive)
                                                 NMT: $250,000 Fine
                                                 NMT: 5 Years Supervised Release
                                                 Class A Felony

                                                 COUNT THREE:
                                                 Felon in Possession of a Firearm
                                                 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                                 NMT: 10 Years Imprisonment
                                                 NMT: $250,000 Fine
                                                 NMT: 3 Years Supervised Release
                                                 $100 Mandatory Special Assessment
                                                 Class C Felony

                                                 $100 Mandatory Special Assessment per
                                                 count of felony conviction


                                       INDICTMENT

      THE GRAND JURY CHARGES THAT:

                                        COUNT ONE

      On or about July 31, 2019, within the Western District of Missouri, the defendant Jovell L.

Swopes, did knowingly and intentionally distribute two (2) grams and more of a mixture or
substance containing a detectable amount of Marihuana, a Schedule I controlled substance. All in

violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(D).

                                           COUNT TWO

         On or about July 31, 2019, in the Western District of Missouri, defendant, Jovelle L.

Swopes, did knowingly possess a firearm, to wit: a Glock 27 .40 Caliber pistol, bearing Serial

Number CHC916, in furtherance of a drug trafficking crime for which he may be prosecuted in a

court of the United States, that is, distribution of Marihuana, a Schedule I controlled substance, as

charged in Count One. All in violation of Title 18, United States Code, Section 924(c)(1)(A).

                                        COUNT THREE

         On or about July 31, 2019, in the Western District of Missouri, the defendant, Jovell L.

Swopes, knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, knowingly possessed a firearm, to wit: a Glock 27 .40 Caliber pistol,

bearing Serial Number CHC916, and the firearm was in and affecting commerce. All in violation

of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).




                                                      A TRUE BILL.


                                                      /s/ Pamela Carter-Smith
                                                      FOREPERSON OF THE GRAND JURY


Dated:         10/22/19
         Kansas City, Missouri


/s/ Caleb J. Aponte
Caleb J. Aponte
Special Assistant United States Attorney
Western District of Missouri
                                                 2
